              Case 2:19-cv-01587-JAD-NJK Document 20 Filed 10/14/20 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Calvin Walker,                                             Case No.: 2:19-cv-01587-JAD-NJK

 4              Plaintiff                                      Order Directing Calvin Walker
                                                                to File a Change of Address
 5 v.                                                                    Notification

 6 James Dzurenda et al.,

 7              Defendant

 8

 9            According to the Nevada Department of Corrections (“NDOC”) inmate database,

10 Plaintiff Calvin Walker is no longer at the address listed with the Court. This District’s Local

11 Rule of Practice IA 3-1 requires a pro se party to “immediately file with the court written

12 notification of any change of mailing address, email address, telephone number, or facsimile

13 number. The notification must include proof of service on each opposing party or the party’s

14 attorney. Failure to comply with this rule may result in the dismissal of the action, entry of

15 default judgment, or other sanctions as deemed appropriate by the court.” 1

16            IT IS HEREBY ORDERED that Walker has until Tuesday, November 3, 2020, to

17 file his updated address with this Court. If Walker does not update the Court with his current

18 address by Tuesday, November 3, 2020, I will dismiss this action without prejudice.

19            It is further ordered that the Clerk of the Court is directed to SEND a one-time courtesy

20 copy of this order and the October 13, 2020, order (ECF No. 18) to Walker at Three Lakes

21

22

23
     1
         Nev. L. R. IA 3-1.
          Case 2:19-cv-01587-JAD-NJK Document 20 Filed 10/14/20 Page 2 of 2




 1 Valley Conservation Camp, 20825 Cold Creek Road, P.O. Box 208, Indian Springs, Nevada,

 2 89070. The court will not send further courtesy copies.

 3        Dated: October 14, 2020

 4                                                           _________________________________
                                                             U.S. District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                  2
